Citation Nr: 0421626	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which assigned a 30 percent 
disability evaluation for PTSD, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.  By a rating decision dated in November 2002, the 30 
percent disability rating assigned for PTSD was increased to 
50 percent, effective to May 2001.  

The veteran was afforded a personal hearing before a RO 
Hearing Officer in October 2002.  A transcript of the hearing 
is associated with the claims file.

A review of the record shows that the veteran asserts that he 
has been rendered unemployable solely as a result of his 
service-connected PTSD.  Based on these statements, the 
veteran's representative contends that the veteran is 
entitled to a total disability evaluation based on individual 
unemployability.  There is no indication that the RO has 
considered this claim.  Nevertheless, the issue of the 
veteran's entitlement to a total disability evaluation based 
on individual unemployability is not inextricably intertwined 
with the issue currently on appeal.  See 38 U.S.C. 3474 and 
38 C.F.R. 21.7153(d).  The matter is therefore referred to 
the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected PTSD warrants 
a higher disability evaluation.  He asserts that the 50 
percent disability rating currently assigned does not 
accurately reflect his level of disability.  He says he 
suffers from profound periods of depression.  He complains of 
nightmares, flashbacks, and difficulties with memory.  He 
states he has few friends.  He claims he has difficulty 
controlling his emotions.  He maintains that his psychiatric 
disability prevents him from working.

At his October 2002 personal hearing, the veteran reported 
that he was in receipt of disability benefits from the Social 
Security Administration (SSA).  He said he had been found to 
be disabled, in part, as a result of his PTSD.  He stated he 
had been receiving disability benefits since 2001.  The Board 
notes that a copy of a SSA decision awarding disability 
benefits is of record.  However, there is no indication that 
the RO attempted to obtain the records the SSA considered in 
making that decision.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or Social Security 
records.  See 38 C.F.R. § 3.159(c) (2) (2003).  Therefore, 
the RO must obtain all available decisions and records 
relating to the veteran's claim for Social Security 
disability benefits.

The RO certified the veteran's case to the Board in April 
2003.  The veteran was advised that he 90-days to submit 
additional evidence and argument in support of his appeal.  
That same month, the veteran reported to the Board that he 
was entering an orientation program at the Salem VA Medical 
Center (VAMC) prior to entering a hospital program at that 
facility.  He indicated that he would submit the records from 
the orientation as soon as possible so that the evidence 
could be considered in his appeal.  Records from the Salem 
VAMC showing treatment for PTSD were received from the 
veteran in May 2003 and again October 2003.  

The additional evidence is clearly relevant to the issue on 
appeal.  It is also new and does not duplicate previous 
evidence.  However, the RO has not considered that evidence 
or provided the veteran with a supplemental statement of the 
case.  Neither does the record contain a written waiver of 
initial RO consideration of the additional evidence signed by 
the veteran.  The RO must consider the additional evidence 
and, if necessary, provide the veteran with a supplemental 
statement of the case.  

Finally, the record shows that the veteran was last examined 
for VA purposes in July 2001.  The veteran reports that his 
PTSD has worsened since that time.  He states that his 
medications no longer help to control his symptoms.  The 
status of a disability is a medical determination which must 
be made from the records, without resort to independent 
medical judgment by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The veteran should therefore be 
scheduled for another VA psychiatric examination.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his service-connected psychiatric 
disability.  If any of these records 
cannot be obtained, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Salem VAMC since April 2003.

3.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his service-connected 


PTSD.  The examiner is requested to 
determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

5.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the April 2003 
Supplemental Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.  

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


